UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4351



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GRADY CANADY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-438)


Submitted:   October 26, 1999          Decided:     November 17, 1999


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William B. Cummings, WILLIAM B. CUMMINGS, P.C., Alexandria, Vir-
ginia, for Appellant.    Helen F. Fahey, United States Attorney,
Thomas G. Connolly, Assistant United States Attorney, P. Dabney
Langhorne, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady L. Canady appeals his conviction and sentence for one

count of engaging in a sexual act with a minor through threat of

fear, in violation of 18 U.S.C.A. 2242(1) (West Supp. 1999).    On

appeal, Canady maintains that the district court erred in denying

his motion to appoint new counsel to represent him prior to the

hearing on his motion to withdraw his guilty plea.

     We have reviewed the briefs and the transcripts of the Fed. R.

Crim. P. 11 hearing, the hearing on Canady’s motion to withdraw his

guilty plea, and the sentencing hearing, and find no abuse of

discretion in the court’s denial of Canady’s motion.    See United

States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).   Accordingly,

we affirm Canady’s conviction and sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2